UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6801


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

JESSIE LAMONT BAGLEY, a/k/a Tug,

                       Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:06-cr-00135-BO-1)


Submitted:   April 24, 2014                 Decided:   April 28, 2014


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie Lamont Bagley, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jessie     Lamont   Bagley       appeals   the   district     court’s

order denying Bagley’s motion for a sentence reduction pursuant

to 18 U.S.C. § 3582(c)(2) (2102).                We have reviewed the record

and    find      no    reversible    error.         Accordingly,       we    affirm

substantially for the reasons stated by the district court. *

United States v. Bagley, No. 5:06-cr-00135-BO-1 (E.D.N.C. filed

May 2, 2013; entered May 3, 2013); see also 4th Cir. R. 34(b)

(limiting appellate review to issues raised in informal brief).

We    dispense    with    oral    argument     because   the   facts   and    legal

contentions      are   adequately     presented     in   the   materials      before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




       *
        While Bagley’s informal brief challenges his career
offender designation under United States v. Davis, 720 F.3d 215
(4th Cir. 2013), this argument was not raised in the district
court and is not properly before us. See Muth v. United States,
1 F.3d 246, 250 (4th Cir. 1993) (stating that arguments raised
for first time on appeal generally will not be considered).



                                           2